PER CURIAM.
Appellant Theresa K. Faircloth (“wife”) appeals to this court a temporary order setting temporary spousal and child support. The wife asserts that the general master and subsequently the trial court abused their discretion, by awarding an inadequate amount of temporary spousal support, failing to consider tax implications of the spousal support, and awarding an inadequate amount of temporary child support. We conclude that there is no merit to the first two arguments, but it appears from the record provided to this court that although the parties have two minor children 1 entitled to child support, the general master calculated child support based upon the one-child column in the child support guidelines rather than the two-children column. See § 61.30(6), Fla. Stat. (1999). The trial court subsequently adopted the amount of temporary child support awarded by the general master in its temporary order. We therefore reverse and remand only as to the third issue so that the trial court may reconsider the amount of temporary child support ordered.
AFFIRMED in part; REVERSED and REMANDED in part with directions.
BARFIELD, C.J., KAHN and DAVIS, JJ., CONCUR.

. Twins Sarah E. Faircloth and Allison A. Faircloth, born July 12, 1989.